Citation Nr: 0731683	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for undifferentiated 
schizophrenia, claimed as a nervous/stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
and from January 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

In June 2006, the Board remanded the veteran's appeal for 
additional evidentiary development.


FINDING OF FACT

A psychiatric disability, to include schizophrenia, was not 
manifested in service; a psychosis was not manifested to a 
compensable degree within a year of the veteran's separation 
from active duty; and the preponderance of the evidence is 
against finding that undifferentiated schizophrenia is 
related to service.


CONCLUSION OF LAW

Undifferentiated schizophrenia was not incurred or aggravated 
during the veteran's military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2002 and 
August 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The veteran was provided notice 
how a disability rating and an effective date are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Background

The veteran contends that he has schizophrenia, claimed as a 
nervous/stress disorder, which originated in or resulted from 
his period of service.

Service medical records are silent for any psychiatric 
complaints, treatment or diagnosis.  The reports of his 
discharge examinations from both periods of service are 
silent for any reference to psychiatric abnormalities.

A December 2002 VA examination report includes a diagnosis of 
undifferentiated type schizophrenia.  The veteran informed 
the examiner that his symptoms began in 1980 during service 
when his relatives began to pass away.  He reportedly had not 
seen a psychiatrist since service and only saw one post 
service a few days prior to the examination.  Following the 
examination the examiner opined that the veteran had 
undifferentiated schizophrenia, and that his symptoms 
appeared to date back to his military service having first 
begun there.  The examiner, however, specifically noted that 
no service medical records were available for review at the 
time of examination.  Hence, the opinion was based on the 
veteran's self reported history.  

The report of an October 2006 VA mental disorders examination 
noted that the veteran was a severely disturbed 
schizophrenic.  The veteran reported a poor psychosocial 
adjustment since being released from service.  He exhibited 
major symptoms of schizophrenia which precluded the examiner 
from obtaining all of his history and data.  The veteran was 
judged to be a poor historian.  The examiner opined that it 
was obvious from the veteran's medical records in the 
military that he was not exhibiting these symptoms while in 
the military, that these symptoms began to occur after his 
military service.  The examiner noted that it appeared that 
the veteran's psychotic reaction was the result of losing 
several family members to death and cancer.  Accordingly, the 
examiner opined that it was "least" (sic) likely that these 
symptoms were present in an active form during his military 
service.

The veteran reported being seen by psychiatrists at Walter 
Reed Army Hospital in December 1981.  The RO was unable to 
locate psychiatric treatment records from Walter Reed.  The 
service medical records do indicate that he was seen in 
December 1981 at Walter Reed for a stuttering condition.
  
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Certain chronic disabilities, such as a 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted, the veteran's service medical records are entirely 
silent as to any complaints, treatment, or diagnosis of a 
psychosis.  In addition the service discharge examinations 
from both periods of service are silent as to any psychiatric 
complaints, findings or diagnoses. 

The earliest competent medical evidence of psychiatric 
problems dates from the December 2002 VA examination which 
includes a diagnosis of undifferentiated schizophrenia.  
Consequently, presumptive service connection for 
schizophrenia is not for consideration.  
 
There is no post service continuity of complaints or symptoms 
pertaining to any psychiatric disability prior to 2002.  The 
lapse of time between service separation in 1984 and the 
earliest documentation of a disability in 2002 is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Significantly, however, the record is devoid of any competent 
medical opinion which relates any currently diagnosed 
psychiatric disorder, to include schizophrenia, to service or 
to any event therein.  
 
In December 2002, a VA psychiatric examiner opined that the 
veteran's symptoms appeared to date back to his military 
service, and that they first began there. Significantly, 
however, that examiner did not have access to the appellant's 
service medical records, but instead relied on the veteran's 
self reported medical history. Consequently the June 2006 
remand requested that the claims file and service medical 
records were to be made available in conjunction with a VA 
mental examination in order to ascertain whether a 
psychiatric disorder, to include schizophrenia, was related 
to his military service.  After a review of the veteran's 
service medical records, the evidence of record, and a VA 
examination the Board finds that the examiner found that 
schizophrenia was not related to the appellant's period of 
service.  This conclusion is reached when the 2006 opinion is 
read in the context of the whole, and not when just reviewing 
isolated segments.

Without evidence of a chronic psychiatric disability in 
service, without evidence of a compensably disabling 
psychosis in the first year following discharge from active 
duty, and without competent medical evidence of a nexus 
between any current psychiatric disability and service, 
service connection for such disability is not warranted.

Regarding the appellant's assertions that his schizophrenia 
is related to service such assertions are not competent 
evidence because he is not shown to have the requisite 
training and expertise to offer a medical opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As such, the benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Service connection for undifferentiated schizophrenia is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


